                        Case 5:19-cv-00834-DAE Document 4 Filed 07/15/19 Page 1 of 1

 AU   121

TO:

                  Register of Copyrights                                                            REPORT ON THE
                  Copyright Office                                                          FILING OR DETERMINATION OF AN
                  Library of Congress                                                              ACTION OR APPEAL
                  Washington, D.C. 20559                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                    I   COURT NAME AND LOCATION
        ll ACTION             El APPEAL                             I
                                                                        TXWD-SAN ANTONIO DIVISION
DOCKET NO.                        DATE FILED                        I




    5:19-CV-834-DAE                         7/15/2019
PLAINTIFF                                                                         DEFENDANT
MALIBU MEDIA, LLC                                                                 JOHN DOE
                                                                                    infringer using IP address 70.121.72.191



       COPYRIGHT
                                                             TITLE OF WORK                                               AUTHOR OR WORK
    REGISTRATION NO.

1                                  (see attached complaint)
2

3

4

5




    In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                           El Amendment                 El Answer            El Cross Bill           El Other Pleading
       COPYRIGHT                                                                                                         AUTHOR OF WORK
                                                             TITLE OF WORK
    REGISTRATION NO.

1



2

3


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATtACHED                                                WRITtEN OPINION ATtACHED                                          DATE RENDERED

            El Order          0 Judgment                                  El Yes       El No

CLERK                                                                                                                      (DATE

            Jeannette J. Clack                                                                                                        7/15/2019
                                                                                                                           [

                  1) Upon    initiation of action,             2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                       mail copy to Register of Copyrights        mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court                 5) Case File Copy
